Appellant was convicted in the Criminal District Court of Dallas County, of passing a forged instrument and his punishment fixed at two years confinement in the penitentiary.
From the record it is reasonably certain that appellant took a false check to the American Exchange National Bank of Dallas and handed it to R.C. Ferris, paying teller. Nothing was said by either party. Mr. Ferris did not accept the check as true and pay any money thereon, but stepped into another part of the bank and phoned for an officer. When he got back to his own window appellant was gone. This was the transaction. This evidence makes *Page 410 
out a case, if any of attempting to pass such forged instrument. Houston v. State, 59 Tex.Crim. Rep..
The alleged forged check was not introduced in evidence. This is reversible error. Muniz v. State, 59 Tex.Crim. Rep.; Dovalina v. State, 14 Tex.Crim. Rep.; Bobbit v. State,59 Tex. Crim. 314.
The Assistant Attorney General moved to strike out the Statement of facts. Same is a literal reproduction of the answers of the various witnesses and is not in strict accord with the narrative form contemplated by the statute, but we have considered the same.
For the error indicated, the judgment is reversed and the cause remanded for another trial.
Reversed and remanded.
                          ON REHEARING.                         June 11, 1919.